
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.2


November 22, 2002

To each of the Lenders
parties to the Credit Agreement
(as defined below) and to Citibank N.A.,
as Agent for such Lenders

Ladies and Gentlemen:

        Reference is made to the 364-Day Credit Agreement dated as of
November 22, 2002, among The Boeing Company, the lenders parties thereto,
JPMorgan Chase Bank, as syndication agent, Salomon Smith Barney Inc. and
JPMorgan Securities, Inc., as joint lead arrangers and joint book managers, and
Citibank, N.A., as Agent for such lenders (as amended or modified from time to
time, the "Credit Agreement"). Capitalized terms used in this letter that are
not defined herein have the respective meanings specified in the Credit
Agreement.

        Please be advised that the Company hereby designates its undersigned
Subsidiary, Boeing Capital Corporation (the "Subsidiary Borrower"), as a
"Subsidiary Borrower" under and for all purposes of the Credit Agreement.

        The Subsidiary Borrower, in consideration of each Lender's agreement to
extend credit to it under and on the terms and conditions set forth in the
Credit Agreement, does hereby assume each of the obligations imposed upon a
"Subsidiary Borrower" as a "Borrower" under the Credit Agreement and agrees to
be bound by the terms and conditions of the Credit Agreement. In furtherance of
the foregoing, the Subsidiary Borrower hereby represents and warrants to each
Lender as follows:

        (a)  The Subsidiary Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the state of Delaware. The
Subsidiary Borrower is qualified to do business in every jurisdiction where such
qualification is required, except where the failure to so qualify would not have
a materially adverse effect on the financial condition of the Company and the
Subsidiary Borrowers as a whole.

        (b)  The execution, delivery and performance by the Subsidiary Borrower
of this Subsidiary Borrower Letter and its Notes, if any, are within the
Subsidiary Borrower's corporate powers, have been duly authorized by all
necessary corporate action, have received all necessary governmental approval,
if any (which approval remains in full force and effect), and do not contravene
any law, any provision of the Subsidiary Borrower's charter or by-laws or any
contractual restriction binding on the Subsidiary Borrower.

        (c)  This Subsidiary Borrower Letter does, and the Notes of the
Subsidiary Borrower when duly executed and delivered by the Subsidiary Borrower
will, constitute legal, valid and binding obligations of the Subsidiary
Borrower, enforceable against the Subsidiary Borrower in accordance with their
respective terms.

        (d)  In the Subsidiary Borrower's opinion, there are no pending or
threatened actions or proceedings before any court or administrative agency that
are reasonably likely to have a material adverse affect on the financial
condition or operations of the Subsidiary Borrower or any Subsidiary which is
likely to impair the ability of the Subsidiary Borrower to repay the Advances to
it or which would affect the legality, validity or enforceability of such
Advances or its Notes, if any.

        (e)  The Consolidated statement of financial position as of December 31,
2001 and the related Consolidated statement of earnings and retained earnings
for the year then ended (copies of which have been furnished to each Lender)
correctly set forth the Consolidated financial condition of the Company and its
Subsidiaries as of such date and the result of the Consolidated operations for
such year.

--------------------------------------------------------------------------------




        (f)    The Subsidiary Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System, and no proceeds of any Advance to the Subsidiary Borrower will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock. Following application of
the proceeds of each Advance, not more than 25 percent of the value of the
assets (either of the Subsidiary Borrower only or of the Subsidiary Borrower and
its subsidiaries on a consolidated basis) subject to the provisions of Section
4.2(a) of the Credit Agreement or subject to any restriction contained in any
agreement or instrument between the Subsidiary Borrower and any Lender or any
Affiliate of a Lender relating to Debt within the scope of Section 6.1(d) of the
Credit Agreement will be margin stock (within the meaning of Regulation U issued
by the Board of Governors of the Federal Reserve System).

        (g)  The Subsidiary Borrower is not an "investment company," or an
"affiliated person" of, or "promoter" or "principal underwriter" for, an
"investment company," as such terms are defined in the Investment Company Act of
1940, as amended. Neither the making of any Advances, nor the application of the
proceeds or repayment thereof by the Subsidiary Borrower, nor the consummation
of the other transactions contemplated hereby, will violate any provision of
such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.

    Very truly yours,
 
 
THE BOEING COMPANY
 
 
By
 
 
         

--------------------------------------------------------------------------------

        Name: David A. Dohnalek         Title: Assistant Treasurer
 
 
BOEING CAPITAL CORPORATION
 
 
By
 
 
         

--------------------------------------------------------------------------------

        Name: John F. Rosenthal         Title: Treasurer

2

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.2

